IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43474

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 524
                                                )
       Plaintiff-Respondent,                    )   Filed: May 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MELVIN SAVAGE,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and unified sentence of eighteen years, with a minimum
       period of confinement of four years, for first degree arson, affirmed; order
       partially granting Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Melvin Savage pled guilty to first degree arson, Idaho Code § 18-802, and misdemeanor
stalking, I.C. § 18-7906. In exchange for his guilty pleas, additional charges were dismissed.
The district court imposed a unified sentence of nineteen years, with a minimum period of
confinement of four years, for arson and a concurrent one-year determinate term, with credit for
time served, for misdemeanor stalking. Savage filed an Idaho Criminal Rule 35 motion, which
the district court granted in part, reducing Savage’s sentence to a unified term of eighteen years


                                                1
with four years determinate. Savage appeals, contending the district court abused its discretion
in imposing an excessive sentence for arson and in refusing to further reduce his sentence
pursuant to his Rule 35 motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Savage’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Savage’s judgment of conviction and sentence, and the district court’s order
partially granting Savage’s Rule 35 motion, are affirmed.




                                                     2